Tom Glaze, Justice, concurring. Appellant Roger Bradford is a habitual offender who fought against having a trial, especially a speedy one. He requested and was granted fifteen continuances. He feigned injury to avoid a trial and even escaped from incarceration on the eve of trial to avoid one. He had trouble with seven different attorneys who were retained or appointed to represent him, and he physically attacked one. To say the least, Bradford was uncooperative to those assigned to represent and defend him. Notwithstanding Bradford’s obvious reluctance to go to trial, this court, relying on its own Speedy Trial Rule 28, Arkansas Rules of Criminal Procedure, dismisses Bradford’s conviction and charges because certain periods of delay had not been specifically documented by the trial judge as ones attributable to Bradford. Whether or not the trial judge failed in documenting the record in this case misses the real issue. Here, Bradford never desired nor requested a speedy trial, and the record reflects ever so clearly his efforts to avoid a trial. Other justices and I have noted in the past that the United States Constitution does not require the rigid approach taken by this court’s Rule 28. See Weaver v. State, 313 Ark. 55, 852 S.W.2d 130 (1993) (Hays and Glaze, JJ., dissenting); Hicks v. State, 305 Ark. 393, 808 S.W.2d 348 (1991) (Hays, Glaze, and Corbin, JJ., dissenting); Asher v. State, 300 Ark. 57, 776 S.W.2d 816 (1989) (Hickman, Hays, and Glaze, JJ., dissenting). The foregoing dissenting justices consistently cited Barker v. Wingo, 407 U.S. 514 (1972), and stated their beliefs that when determining a defendant’s speedy-trial rights, this court should adhere to the constitutional principles set out by the Supreme Court rather than follow those directives contained in Rule 28. In Barker, the Supreme Court set out the following four factors to be considered in determining if a defendant had been denied his or her right to a speedy trial: (1) length of delay, (2) the reason for delay, (3) the assertion of his right, and (4) prejudice to the defendant. See also Doggett v. United States, 505 U.S. 647 (1992). As gleaned from Barker, it is clear that to be entitled to dismissal of a criminal charge, a defendant is required to assert his or her right to a speedy trial after the defendant has been duly charged with a crime. Cf. Doggett v. United States, 505 U.S. 647 (1992) (where court held the defendant was denied a speedy trial when, unknown to him, he had been indicted, and more than eight years later he was arrested); see also State v. Tipton, 300 Ark. 211, 779 S.W.2d 138 (1989) (where court found defendant knew of his charges, but held he was denied a speedy trial after he announced ready to go forward with the trial, but was denied the right to proceed). As discussed by Justice Hickman in his dissent in Asher, he criticized this court’s speedy-trial rule because it ignores the factors in Barker concerning whether the defendant has asserted his right or whether he suffered prejudice due to a delay. He submitted that, in promulgating this court’s speedy-trial rule, the court had overstepped its constitutional authority and adopted a substantive rather than a procedural rule. Hickman noted that, in the federal realm, Congress, rather than the judiciary, had established the law involving speedy trials. That federal law is codified in 18 U.S.C. §§ 3161-3174 (1994), and while § 3161 of that law sets out time limits and exclusions, § 3162 ameliorates any harshness in dismissing charges by giving the trial court discretion whether to dismiss with or without prejudice. In exercising that discretion, the trial court must consider, among other factors, (1) the seriousness of the crime, (2) the facts and circumstances of the case which led to the dismissal, and (3) the impact of a reprosecution on the administration of justice. Finally, I mention other jurisdictions with laws or rules that make more sense than Rule 28. For example, the Missouri legislature enacted Mo. Ann. Stat. § 545.780 (Vernon 1986) which provides that, if the defendant announces that he is ready for trial and files for a speedy trial, the court then shall set the case for trial as soon as reasonably possible. This speedy-trial request is enforceable by mandamus, but failure to comply with the speedy-trial provision is not grounds for dismissal unless the court also finds the defendant has been denied his constitutional right to a speedy trial. Wyoming is another example of a simple speedy-trial provision that implements the factors in Barker. See Rule 48 of the Wyoming Rules of Criminal Procedure. Rule 48 requires a trial within 120 days following arraignment and sets out certain excludable periods. But it also provides that a dismissal for lack of a speedy trial shall not bar the state from again prosecuting the defendant for the same offense unless the defendant made a written demand for a speedy trial or can demonstrate prejudice from any delay. For another example of a provision that better follows the balancing test in Barker than Arkansas’s rule, see North Carolina Criminal Procedure Act, N.C. Gen. Stat. § § 15A-702-704 (1993). In sum, the present case illustrates how this court’s speedy-trial rule can be manipulated by a defendant who simply wants to avoid prosecution. It is time this court rectifies Rule 28’s weaknesses and its failure to meet the real constitutional objectives which are designed to protect those defendants who actually seek and are entitled to a prompt trial. While I continue to strongly disagree with this court’s speedy-trial rule, that rule remains Arkansas law concerning a defendant’s speedy-trial rights. The majority court’s analysis and result is in compliance with Rule 28’s dictates, thus, I reluctantly join in the court’s holding. Flowever, I hope the court will revisit Rule 28 and make appropriate changes so the court can avoid needless dismissals of serious charges in the future; especially those dismissals of charges against defendants who are as undeserving as Bradford has shown to be in this case. Arnold, C.J., joins this concurrence.